Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/957,197 filed on 06/23/2020. This application is a 371 of PCT/JP2018/039664, filed on 10/25/2018, which claims foreign priority of JP2017-248647, filed on 12/26/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	
	
	Restriction/Election
Applicant’s election of Group I, Claim 1 in the reply filed on 09/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2 – 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (Claim 2), Group III (Claim 3 and 5), and Group IV (Claim 4 and 6), there being no allowable generic or linking claim. 

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (JPH04006102, as cited in the IDS of 10/07/2020, using the translation provided) in view of Miyazaki (JP2009/091205, as cited in the IDS of 10/07/2020, using the translation provided)
Regarding claim 1, Kamiya teaches a zirconium nitride fine powder (meeting zirconium nitride as a main component) with 0.5 wt% or less of magnesium, which overlaps with the claimed range [Page 6, top]. Kamiya is produced by reduction via magnesium powder [page 4]. Wherein the limitation of “for forming a black light-shielding film” is interpreted as intended use.

Kamiya does not teach a BET specific surface area of the zirconium nitride powder. 

Miyazaki teaches a zirconium nitride composite powder [title] Miyazaki teaches that the zirconium nitride composite powder is produced by reduction with magnesium powder and that the powder size should be controlled to a specific surface area of between 10 – 60 m2/g, which overlaps with the claimed range, to ensure the powder is fine without the powder being too fine as to substantially sinter during the reduction process [0031]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the zirconium nitride of Kamiya and controlled the specific surface area to 10 – 60 m2/g as taught by Miyazaki in order to ensure the powder was fine while also preventing it from sintering during reduction. Given that the Kamiya and Miyazaki are directed to the production of zirconium nitride powder, a person of ordinary skill in the art would have a reasonable expectation of success in modifying Kamiya with the teachings of Miyazaki. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,461,019 – Making zirconium nitride by magnesium production
JP 2019/104651 – zirconium-nitride black filler and production by magnesium reduction


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735